Hamilton Equity Group, LLC v Marichal (2019 NY Slip Op 08124)





Hamilton Equity Group, LLC v Marichal


2019 NY Slip Op 08124


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (637/19) CA 18-01677.

[*1]HAMILTON EQUITY GROUP, LLC, AS ASSIGNEE OF HSBC BANK USA, NATIONAL ASSOCIATION, PLAINTIFF-RESPONDENT,
vHECTOR A. MARICHAL, P.C., HECTOR A. MARICHAL, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.